DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on January 06, 2021.  Claims 1, 2, 4, 5, 7, 8, 12, and 13 are amended.  Claim 11 is cancelled.  Claims 1-10, 12, and 13 are pending.

Allowable Subject Matter
Claims 1-10, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-10 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for an electronic device, comprising: an obtainment unit that obtains first information indicating (i) a specific position of the focus lens, at which the focus distance of the lens unit is infinity, and (ii) a second range between the specific position and the telephoto end of the focus lens; and a control unit that, on the basis of the first information, controls a display unit to display the first range and the second range of the focus lens to be distinguishable from each other, in combination with all other claim limitations in total.
The primary reason for allowance of claims 12 is because the prior art of record fails to teach or suggest in combination the claim 12 limitation for a method, comprising: obtaining first information indicating (i) a specific position of the focus lens, at which the 
The primary reason for allowance of claims 13 is because the prior art of record fails to teach or suggest in combination the claim 13 limitation for a non-transitory computer-readable medium, comprising: an obtainment unit that obtains first information indicating (i) a specific position of the focus lens, at which the focus distance of the lens unit is infinity, and (ii) a second range between the specific position and the telephoto end of the focus lens; and a control unit that, on the basis of the first information, controls a display unit to display the first range and the second range of the focus lens to be distinguishable from each other, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852